DETAILED ACTION
Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/01/2021 has been entered.

Applicant’s Response
	In Applicant’s response dated 06/01/2021, Applicant amended Claims 1, 3, 5, 6, 9 and 21; and argued against all rejections previously set forth in the Office Action dated 01/29/2021. Accordingly, Claims 1 – 6 and 21 – 22 remain pending for examination.
	
Status of the Claims
	Claims 1 – 16, 21 and 22 are rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 7, 9, 10, 14, 15, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ives (US 2007/0208704) (hereinafter, Ives) (cited in IDS dated 03/14/2016) in view of Poling et al. (US 2014/0033047) (hereinafter, Poling) (cited in IDS dated 03/14/2016) and in further view of Melnyk et. Al. (US 2012/0290919) (hereinafter, Melnyk).

Regarding Claim 1, Ives teaches a method performed by a computing device of displaying cards on the computing device (See Ives’ Abstract), the method comprising: 
receiving a wrap descriptor of a package of cards by a computing device (Ives in par 0022, teaches that the query server prepare a package containing more than one page defined by a markup language and send the package to a mobile device capable of selectively presenting the pages. Ives in par 0027, further teaches that a page is defined as any information capable of interpretation and presentation by a browser as a page, and can include HTML or XHTML or WAP pages for example. Ives in par 0030, further teaches that the package comprises a multipart MIME document. MIME (multipurpose Internet Mail Extension) is a standard which is supported by a wide range of handheld devices and so helps enable the service to be widely accessible. Ives in par 0064 and Fig. 3, further teaches that the browser receives the package and displays a first page at step 225), the package of cards including at least three cards, each card defining card layout information and card content (Ives in par 0065 – 0066, further teaches that one type of package is currently supported by many the wrap descriptor identifying one or more locations to obtain the package of cards (Ives in par 0043, further teaches receiving at a browser running on a mobile device a package containing more than one page defined by a markup language, the pages containing search results corresponding to the search query, and using the browser to selectively present the pages. Ives in par 0050, further teaches that package runs at browser which generates instances at runtime. The pages may encompass certain languages that are interpreted by another program at runtime. Ives in par 0073, further teaches that the packaging can optionally include identifiers of the package, of each page, inter page navigation tools and so on).
However, Ives does not specifically disclose receiving a runtime viewer, the runtime viewer including code that, when executed by a processor of the computing device, controls display of each card in the package of cards and controls transition between one card to another card in the package of cards, the transition being based on a navigation trigger event selectable from at least a horizontal swipe in a horizontal direction and a vertical swipe in a vertical direction;
Poling in par 0081 and Fig. 8, teaches that the presentation specification 800 may include various elements, including an item viewer that is operative to instantiate 
Additionally, Poling in par 0100 and Fig. 10, further teaches that the user interface 1000 includes a horizontal card listing 1008 that may be navigated through by using navigation arrows 1010 and 1012. Poling in par 0102, further teaches that when a user navigates through the horizontal card listing 1008 using the arrows 1010 and 1012, the item viewer tracks a displayed position within the package files and moves the package file through the instantiated item viewers. Thus, three item viewers will be displayed and recycled by moving data sequentially through the item viewers as user traverses the package files. Poling in par 0133 and Fig. 22, further teaches that the number of cards displayed is five. A view of the cards may be traversed using navigation arrows 2208, 2210. As the view of cards is traversed, the item viewer keeps track of a position within a list of content filed displayed and moves metadata of the content files into and out of items renderers. Accordingly, Poling teaches or suggests the transition being based on a navigation trigger event selectable from at least a horizontal swipe in a horizontal direction and a vertical swipe in a vertical direction;
Ives does not specifically disclose generating an object graph from the wrap descriptor by the computing device, the object graph defining a mapping of the cards in the package of cards.
Poling in par 0063, further teaches that the package host module 514 is operable within the player application/plug-in 512 to display the package file 526 in a player mode and in an authoring mode. Poling in par 0081 and Fig. 8, further teaches that item renderer views are typically generated as a function of metadata included in or otherwise referenced by a package file to be display. An item renderer may include one or more display states that may change upon occurrence of an event, such as a mouse hover or receive focus event. An item renderer may also include one or more animation functions that animate a view of an item between states display. The item viewer is also operable to receive input to modify which item renderers are displayed or to modify which content files are represented by the instantiated item renderers. Poling in par 0091, further teaches that the cards displayed in the card listing 910 each include a thumbnail image and a description of the file each respective card represents. Selection of a card will cause the file represented by the card to be displayed. Poling in par 0133, further teaches that the carousel view 2212 include a card defined in an item renderer that is instantiated a number of times by an item viewer. As the view of cards is traversed, the item viewer keeps track of a position within a list of content files displayed and moves metadata of the content into and out of item renderers. 
displaying, using the runtime viewer, a first card in the package of cards on a display of the computing device based on the document object model (Poling in par 0061, further teaches instructions executable within an environment of the page description language reader application, or other application depending on the file type of the package file, to cause the presentation specification to be instantiated and displayed within a graphical user interface of the application. The instructions may also be executable to modify an appearance of the displayed presentation specification in response to one or more events. Poling in par 0081 and Fig. 8, teaches that item renderer views are typically generated as a function of metadata included in or otherwise referenced by a package file to be display. An item renderer may include one or more display states that may change upon occurrence of an event, such as a mouse hover or receive focus event. An item renderer may also include one or more animation functions that animate a view of an item between states display. The item viewer is also operable to receive input to modify which item renderers are displayed or to modify which content files are represented by the instantiated item renderers. Poling in par 0139 – 0140 and Fig. 25, further teaches that the method 2500 includes building 2510 a page description language file in response to a command received in at least one of the first and second user interface portions. The page description language file may include the presentation specification, the content file and a representation of the association of the content file to the display element of the presentation specification;
Ives does not specifically disclose receiving a particular navigation trigger event.

Ives does not specifically disclose transitioning, using the runtime viewer, to display a second card in the package of cards based on the document object model, in response to a navigation trigger event.
Poling in par 0091, further teaches that the cards displayed in the card listing 910 each include a thumbnail image and a description of the file each respective card represents. Selection of a card will cause the file represented by the card to be displayed. Poling in par 0133, further teaches that the carousel view 2212 include a card defined in an item renderer that is instantiated a number of times by an item viewer. As the view of cards is traversed, the item viewer keeps track of a position within a list of content files displayed and moves metadata of the content into and out of item renderers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings of Poling with the teaching as in Ives in order to provide the user Ives with a packaged of results as disclosed in Poling. The motivation for doing so would have been to provide a method that provide a package of files in more interactive ways and allowing a viewer to identify if particular content files are relevant for a particular need without event opening the particular content file (See Poling’s par 0040).
generating a document object model from the object graph by the computing device, the document object model including a browser-readable instance of each card in the package of cards;
Melnyk teaches an optimization server that is configured to receive response data that corresponds to the request data from a content server, to adapt the response data based on the identification data, and to transmit the adapted response data to the mobile device (See Melnyk’s Abstract). Melnyk in par 0034 – 0036 and Fig. 2, further teaches that upon receiving the adaptation parameters, request monitor 210 forwards the adaptation parameters to adaptor 240 for future referencing. After communicating with adaptor 240, request monitor 210 forwards (310) the request data to content server 116. Subsequently, content server 116 provides (312) response data, associated with the request data, to response monitor 230 of OS 110. The response data can include among other things, an HTML document, a Cascaded Style Sheet Files, and one or more JavaScript® files, all of which constitute the requested webpage. These web pages include a collection of nested HTML structure that stores the tags found in the HTML document for accessing and manipulating each individual element in the HTML document. Because HTML tags can be nested, this data structure is likely to be in the form of a tree. The Document Object Model (DOM) interface is a standard method to access this tree-like data structure, commonly referred to as the DOM tree of the HTML document, and represents the requested web page. Melnyk in par 0049, further teaches that if the response data is to be adapted for the mobile device the OS parses and traverses (610) an original DOM tree structure (object graph) of the response data. As a 
Accordingly, Melnyk teaches a method that generates a new DOM from the originally generated tree structure (object graph). The new DOM being used to render the content in the mobile device. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings of Melnyk with the teaching as in Ives and Poling in order to generate an object graph and using the object graph to generate a document object model. The motivation for doing so would have been to provide a method that adapt content for presentation in a mobile device while solving the performance and accessibility challenges associated with attempting to fit a large complicated page onto a small screen (See Melnyk’s par 0004).

Regarding Claim 2, Ives in view of Poling and in further view of Melnyk teaches the limitations contained in parent Claim 1. Ives further teaches:
Ives in par 0064 and Fig. 3, further teaches that the browser receives the package and displays a first page at step 225. Ives in par 0066, further teaches that by having multiple XHTML pages contained within a single multipart MIME structure, together with all the images that all the pages need. 
However, Ives does not specifically disclose wherein the runtime viewer performs said generating the object graph.
Poling in par 0063, further teaches that the package host module 514 is operable within the player application/plug-in 512 to display the package file 526 in a player mode 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings of Poling with the teaching as in Ives in order to provide the user Ives with a packaged of results as disclosed in Poling. The motivation for doing so would have been to provide a method that provide a package of files in more interactive ways and allowing a viewer to identify if particular content files are relevant for a particular need without event opening the particular content file (See Poling’s par 0040).

Regarding Claim 3, Ives in view of Poling and in further view of Melnyk teaches the limitations contained in parent Claim 2. Ives further teaches:
wherein the wrap descriptor of the package of cards includes the runtime viewer (Ives in par 0022, teaches that the query server prepare a package containing more than one page defined by a markup language and send the package to a mobile device capable of selectively presenting the pages. Ives in par 0026, teaches that a package is defined as a group of pages capable of presentation by a browser. Ives in par 0030, further teaches that the package comprises a multipart MIME document. Ives in par 0033. Ives in par 0043, further teaches receiving at a browser running on a mobile device a package containing more than one page defined by a markup language, the pages containing search results corresponding to the search query, and using the browser to selectively present the pages. Ives in par 0050, further teaches that package runs at browser which generates instances at runtime. The pages may encompass certain languages that are interpreted by another program at runtime. Ives in par 0073, further teaches that the packaging can optionally include identifiers of the package, of each page, inter page navigation tools and so on).

Regarding Claim 4, Ives in view of Poling and in further view of Melnyk teaches the limitations contained in parent Claim 2. Ives further teaches:
Ives in par 0064 and Fig. 3, further teaches that the browser receives the package and displays a first page at step 225. Ives in par 0066, further teaches that by having multiple XHTML pages contained within a single multipart MIME structure, together with all the images that all the pages need. 
wherein the runtime viewer performs said generating the document object model.  
Melnyk in par 049, teaches that if the response data is to be adapted for the mobile device, the OS parses and traverses (610) an original DOM tree structure of the response data. As a result of the parsing, the OS can provide a DOM tree that can be traversed to perform at least one of the following for adaptation: JavaScript® processing (612), content styling (614), and paginating and small screen transforming (616).  Melnyk in par 0182, further teaches that while transforming the original DOM tree structure into a new, small screen adapted DOM tree structures, the OS performs (908) the JavaScript® processing in figure 7 and the content styling performed in figure 8, collecting all JavaScript® and style data required to assemble the final HTML page(s).
A new DOM is generated from the originally generated object graph (tree structure), the new DOM is used to generate the runtime instance of the pages that will be rendered on the mobile device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings of Melnyk with the teaching as in Ives and Poling in order to generate an object graph and using the object graph to generate a document object model. The motivation for doing so would have been to provide a method that adapt content for presentation in a mobile device while solving the performance and accessibility challenges associated with attempting to fit a large complicated page onto a small screen (See Melnyk’s par 0004).

Regarding Claim 5, Ives in view of Poling and in further view of Melnyk teaches the limitations contained in parent Claim 2. Ives further teaches:
wherein the wrap descriptor of the package of cards identifies a location of the runtime viewer (Ives in par 0043, further teaches receiving at a browser running on a mobile device a package containing more than one page defined by a markup language, the pages containing search results corresponding to the search query, and using the browser to selectively present the pages. Ives in par 0050, further teaches that package runs at browser which generates instances at runtime. The pages may encompass certain languages that are interpreted by another program at runtime. Ives in par 0073, further teaches that the packaging can optionally include identifiers of the package, of each page, inter page navigation tools and so on).

Regarding Claim 6, Ives in view of Poling and in further view of Melnyk teaches the limitations contained in parent Claim 1. Ives further teaches:
wherein the wrap descriptor of the package of cards includes descriptor metadata, card descriptors, and a global component descriptor (Ives in par 0022, teaches that the query server prepare a package containing more than one page defined by a markup language and send the package to a mobile device capable of selectively presenting the pages. Ives in par 0026, further teaches that packages are referred as content summary packages (CSP) and a multipart MIME CSP with reference to Figure 4 and 6. 
Ives in par 0072 and Fig. 4, further teaches an example of a package at two stages of its processing by the query engine. A first stage is a standard XSLT transform 
Ives in par 0097, further teaches that XSLT stylesheet describes a transformation from one XML document (the input) to another (the output). The output of an XSLT transformation is a single XML document. However, with the multipart MIME package, multiple XML documents (the XHTML pages) are required to be sent in response to the browser request. An efficient solution is to use the XSLT stylesheet to generate a single output document that is itself one big document containing all the individual pages. A simple post-processing step can then be taken to split up this single output document into its individual pages. 
Ives in par 0098, further teaches XSLT can insert standard HTML <img> tags in output documents and these can set the size of the image, however, this is only a reference to an image that is assumed to be available. 
Ives in par 0137 – 0141, further teaches that example types of content summary include images, where the content summary would be a small thumbnail representation of the original image, plus metadata such as the file name, creation date and web site where the image was found. 
Thus, using one stylesheet to generate a single output document and then paginating the output document suggests that a single global component (stylesheet) is associated with two or more of the pages (cards).
Additionally, the card descriptor (See page descriptor figure 4) are created to include component descriptors such as images and metadata associate with the image.

Regarding Claim 7, Ives in view of Poling and in further view of Melnyk teaches the limitations contained in parent Claim 6. Ives further teaches:
wherein the global component descriptor includes information associated with navigational behavior for cards (Ives in par 0073, further teaches that the packaging can optionally include identifiers of the package, of each page, inter page navigation tools and so on. Ives in par 0097, further teaches that XSLT stylesheet describes a transformation from one XML document (the input) to another (the output). The output of an XSLT transformation is a single XML document. However, with the multipart MIME package, multiple XML documents (the XHTML pages) are required to be sent in response to the browser request. An efficient solution is to use the XSLT stylesheet to generate a single output document that is itself one big document containing all the individual pages. A simple post-processing step can then be taken to split up this single output document into its individual pages). Thus, using one stylesheet to generate a single output document and then paginating the output document suggests that a single global component (stylesheet) is associated with two or more of the pages (cards).

Regarding Claim 9, Ives teaches a method performed by a computing device of displaying cards on the computing device (See Ives’ Abstract), the method comprising: 
receiving a wrap descriptor of a package of cards by a computing device (Ives in par 0022, teaches that the query server prepare a package containing more than one page defined by a markup language and send the package to a mobile device the package of cards including at least three cards, each card defining card layout information and card content (Ives in par 0065 – 0066, further teaches that one type of package is currently supported by many browsers on mobile devices is multipart MIME. Multipart MIME is a standard used for MS (Multimedia messages) as a way of transmitting multiple objects of different types in a single package. By having multiple XHTML pages contained within a single multipart MIME structure, together with all the images that all the pages need, search results can be presented on many mobile devices without always needing a custom application, and with a reduced number of download), the wrap descriptor identifying one or more locations to obtain the package of cards (Ives in par 0043, further teaches receiving at a browser running on a mobile device a package containing more than one page defined by a markup language, the pages containing search results corresponding to the search query, and using the browser to selectively present the pages. Ives in par 0050, further teaches that package runs at browser which generates instances at runtime. The pages may encompass certain languages that are interpreted by another ;
However, Ives does not specifically disclose generating an object graph from the descriptor by a runtime viewer on the computing device, the object graph defining a mapping of the cards in the package of cards, the runtime viewer including code that, when executed by a processor of the computing device, controls display of each card in the package of cards and controls transition between one card to another card in the package of cards, the transition being based on a navigation trigger event selectable from at least a horizontal swipe in a horizontal direction and a vertical swipe in a vertical direction;
Poling in par 0063, further teaches that the package host module 514 is operable within the player application/plug-in 512 to display the package file 526 in a player mode and in an authoring mode. Poling in par 0081 and Fig. 8, further teaches that item renderer views are typically generated as a function of metadata included in or otherwise referenced by a package file to be display. An item renderer may include one or more display states that may change upon occurrence of an event, such as a mouse hover or receive focus event. An item renderer may also include one or more animation functions that animate a view of an item between states display. The item viewer is also operable to receive input to modify which item renderers are displayed or to modify which content files are represented by the instantiated item renderers. Poling in par 0091, further teaches that the cards displayed in the card listing 910 each include a thumbnail image and a description of the file each respective card represents. Selection of a card will cause the file represented by the card to be displayed. Poling in par 0133, 
Poling in par 0081 and Fig. 8, teaches that the presentation specification 800 may include various elements, including an item viewer that is operative to instantiate one or more instances of an item renderer. An item renderer, when instantiated, is operable to render a view of an item, such as a content file or folder included in a package file. Such item renderer views are typically generated as a function of metadata included in or otherwise referenced by a package file to be display. An item renderer may include one or more display states that may change upon occurrence of an event, such as a mouse hover or receive focus event. An item renderer may also include one or more animation functions that animate a view of an item between states display. The item viewer is also operable to receive input to modify which item renderers are displayed or to modify which content files are represented by the instantiated item renderers. 
Additionally, Poling in par 0100 and Fig. 10, further teaches that the user interface 1000 includes a horizontal card listing 1008 that may be navigated through by using navigation arrows 1010 and 1012. Poling in par 0102, further teaches that when a user navigates through the horizontal card listing 1008 using the arrows 1010 and 1012, the item viewer tracks a displayed position within the package files and moves the package file through the instantiated item viewers. Thus, three item viewers will be displayed and recycled by moving data sequentially through the item viewers as user the transition being based on a navigation trigger event selectable from at least a horizontal swipe in a horizontal direction and a vertical swipe in a vertical direction.
Ives does not specifically disclose displaying, using the runtime viewer, a first card in the package of cards on a display by the runtime viewer based on the document object model;
Poling in par 0061, further teaches instructions executable within an environment of the page description language reader application, or other application depending on the file type of the package file, to cause the presentation specification to be instantiated and displayed within a graphical user interface of the application. The instructions may also be executable to modify an appearance of the displayed presentation specification in response to one or more events. Poling in par 0081 and Fig. 8, teaches that item renderer views are typically generated as a function of metadata included in or otherwise referenced by a package file to be display. An item renderer may include one or more display states that may change upon occurrence of an event, such as a mouse hover or receive focus event. An item renderer may also include one or more animation functions that animate a view of an item between states display. The item viewer is also operable to receive input to modify which item renderers are displayed or to modify 
Ives does not specifically disclose receiving a particular navigation trigger event;
Poling in par 0133, further teaches that the carousel view 2212 include a card defined in an item renderer that is instantiated a number of times by an item viewer. As the view of cards is traversed, the item viewer keeps track of a position within a list of content files displayed and moves metadata of the content into and out of item renderers. A view of the cards may be traversed using navigation arrows 2208, 2210.
Ives does not specifically disclose transitioning, using the runtime viewer, to display a second card in the package of cards based on the document object model, in response to the particular navigation trigger event.
Poling in par 0091, further teaches that the cards displayed in the card listing 910 each include a thumbnail image and a description of the file each respective card represents. Selection of a card will cause the file represented by the card to be displayed. Poling in par 0133, further teaches that the carousel view 2212 include a card defined in an item renderer that is instantiated a number of times by an item viewer. As the view of cards is traversed, the item viewer keeps track of a position 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings of Poling with the teaching as in Ives in order to provide the user Ives with a packaged of results as disclosed in Poling. The motivation for doing so would have been to provide a method that provide a package of files in more interactive ways and allowing a viewer to identify if particular content files are relevant for a particular need without event opening the particular content file (See Poling par 0040).
However, Ives does not specifically disclose generating a document object model from the object graph by the runtime viewer, the document object model including a browser-readable instance of each card in the package of cards;
Melnyk teaches an optimization server that is configured to receive response data that corresponds to the request data from a content server, to adapt the response data based on the identification data, and to transmit the adapted response data to the mobile device (See Melnyk’s Abstract). Melnyk in par 0034 – 0036 and Fig. 2, further teaches that upon receiving the adaptation parameters, request monitor 210 forwards the adaptation parameters to adaptor 240 for future referencing. After communicating with adaptor 240, request monitor 210 forwards (310) the request data to content server 116. Subsequently, content server 116 provides (312) response data, associated with the request data, to response monitor 230 of OS 110. The response data can include among other things, an HTML document, a Cascaded Style Sheet Files, and one or more JavaScript® files, all of which constitute the requested webpage. These web 
Accordingly, Melnyk teaches a method that generates a new DOM from the originally generated tree structure (object graph). The new DOM being used to render the content in the mobile device. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings of Melnyk with the teaching as in Ives and Poling in order to generate an object graph and using the object graph to generate a document object model. The motivation for doing so would have been to provide a method that adapt content for presentation in a mobile device while solving the performance and accessibility challenges associated with attempting to fit a large complicated page onto a small screen (See Melnyk’s par 0004).

Regarding Claim 10, Ives in view of Poling and in further view of Melnyk teaches the limitations contained in parent Claim 9. Ives further teaches:
further comprising the computing device requesting the wrap descriptor of the package of cards from a server (Ives in par 0022, teaches that the query server prepare a package containing more than one page defined by a markup language and send the package to a mobile device capable of selectively presenting the pages. Ives in par 0026, teaches that a package is defined as a group of pages capable of presentation by a browser. Ives in par 0030, further teaches that the package comprises a multipart MIME document. Ives in par 0033. Ives in par 0043, further teaches receiving at a browser running on a mobile device a package containing more than one page defined by a markup language, the pages containing search results corresponding to the search query, and using the browser to selectively present the pages. Ives in par 0050, further teaches that package runts at browser which generates instances at runtime. The pages may encompass certain languages that are interpreted by another program at runtime. Ives in par 0073, further teaches that the packaging can optionally include identifiers of the package, of each page, inter page navigation tools and so on).

Regarding Claim 14, Ives in view of Poling and in further view of Melnyk teaches the limitations contained in parent Claim 9. Ives further teaches:
wherein the wrap descriptor of the package of cards includes descriptor metadata, card descriptors, and a global component descriptor (Ives in par 0022, teaches that the query server prepare a package containing more than one page defined by a markup language and send the package to a mobile device capable of selectively presenting the pages. Ives in par 0026, further teaches that packages are 
Ives in par 0072 and Fig. 4, further teaches an example of a package at two stages of its processing by the query engine. A first stage is a standard XSLT transform of the raw search results to form a MIME-ready package 260. It contains XHTML page 1 (which contains an instruction to insert images A and B).
Ives in par 0097, further teaches that XSLT stylesheet describes a transformation from one XML document (the input) to another (the output). The output of an XSLT transformation is a single XML document. However, with the multipart MIME package, multiple XML documents (the XHTML pages) are required to be sent in response to the browser request. An efficient solution is to use the XSLT stylesheet to generate a single output document that is itself one big document containing all the individual pages. A simple post-processing step can then be taken to split up this single output document into its individual pages. 
Ives in par 0098, further teaches XSLT can insert standard HTML <img> tags in output documents and these can set the size of the image, however, this is only a reference to an image that is assumed to be available. 
Ives in par 0137 – 0141, further teaches that example types of content summary include images, where the content summary would be a small thumbnail representation of the original image, plus metadata such as the file name, creation date and web site where the image was found). 

Additionally, the card descriptor (See page descriptor figure 4) are created to include component descriptors such as images and metadata associate with the image.

Regarding Claim 15, Ives in view of Poling and in further view of Melnyk teaches the limitations contained in parent Claim 14. Ives further teaches: 
wherein the global component descriptor includes information associated with navigational behavior for cards (Ives in par 0073, further teaches that the packaging can optionally include identifiers of the package, of each page, inter page navigation tools and so on. Ives in par 0097, further teaches that XSLT stylesheet describes a transformation from one XML document (the input) to another (the output). The output of an XSLT transformation is a single XML document. However, with the multipart MIME package, multiple XML documents (the XHTML pages) are required to be sent in response to the browser request. An efficient solution is to use the XSLT stylesheet to generate a single output document that is itself one big document containing all the individual pages. A simple post-processing step can then be taken to split up this single output document into its individual pages). Thus, using one stylesheet to generate a single output document and then paginating the output document suggests that a single global component (stylesheet) is associated with two or more of the pages (cards). 

Regarding Claim 21, Ives in view of Poling and in further view of Melnyk teaches the limitations contained in parent Claim 9. Poling further teaches:
further comprising creating a list of the cards of the package of cards in a sequence order from the wrap descriptor by the runtime viewer.  
Poling in par 0091, further teaches that the cards displayed in the card listing 910 each include a thumbnail image and a description of the file each respective card represents. Selection of a card will cause the file represented by the card to be displayed. Poling in par 0133, further teaches that the carousel view 2212 include a card defined in an item renderer that is instantiated a number of times by an item viewer. As the view of cards is traversed, the item viewer keeps track of a position within a list of content files displayed and moves metadata of the content into and out of item renderers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings of Poling with the teaching as in Ives in order to provide the user Ives with a packaged of results as disclosed in Poling. The motivation for doing so would have been to provide a method that provide a package of files in more interactive ways and allowing a viewer to identify if particular content files are relevant for a particular need without event opening the particular content file (See Poling par 0040).

Regarding Claim 22, Ives in view of Poling, in further view of Melnyk and in further view of Huang teaches the limitations contained in parent Claim 21. Poling further teaches:
further comprising providing navigation tools by the runtime viewer based on the sequence order (Poling in par 0081 and Fig. 8, teaches that the presentation specification 800 may include various elements, including an item viewer that is operative to instantiate one or more instances of an item renderer. An item renderer, when instantiated, is operable to render a view of an item, such as a content file or folder included in a package file. Such item renderer views are typically generated as a function of metadata included in or otherwise referenced by a package file to be display. An item renderer may include one or more display states that may change upon occurrence of an event, such as a mouse hover or receive focus event. An item renderer may also include one or more animation functions that animate a view of an item between states display. The item viewer is also operable to receive input to modify which item renderers are displayed or to modify which content files are represented by the instantiated item renderers. Poling in par 0089, further teaches that a toolbar extra may include a search button. Poling in par 0091, further teaches that the cards displayed in the card listing 910 each include a thumbnail image and a description of the file each respective card represents. Selection of a card will cause the file represented by the card to be displayed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings of Poling with the teaching as in Ives in order to provide the user Ives with a packaged of results as disclosed in Poling. The motivation for doing so would have been to provide a method that provide a package of files in more interactive ways and allowing a viewer to identify if particular content files .

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ives in view of Poling, in further view of Melnyk and in further view of Huang (US 2009/0119615) (hereinafter, Huang) (cited in IDS dated 03/14/2016).

Regarding Claim 8, Ives in view of Poling and in further view of Melnyk teaches the limitations contained in parent Claim 6. Ives further teaches:
Ives in par 0073, further teaches that the packaging can optionally include identifiers of the package, of each page, inter page navigation tools and so on. Ives in par 0097, further teaches that XSLT stylesheet describes a transformation from one XML document (the input) to another (the output). The output of an XSLT transformation is a single XML document. However, with the multipart MIME package, multiple XML documents (the XHTML pages) are required to be sent in response to the browser request. An efficient solution is to use the XSLT stylesheet to generate a single output document that is itself one big document containing all the individual pages. A simple post-processing step can then be taken to split up this single output document into its individual pages. 
Thus, using one stylesheet to generate a single output document and then paginating the output document suggests that a single global component (stylesheet) is associated with two or more of the pages (cards).
wherein the global component descriptor includes information associated with a media widget for cards.
Huang teaches that the first touch zone is pressed to thereby perform the function of the selected page (See Huang’s Abstract). Huang in par 0024 – 0027 and Fig. 6A – 6C, teaches a displaying a plurality of pages on a mobile device. The page can be a mobile phone picture, MP3 player picture, GPS picture, or FM radio picture. When the user’s finger slides on the second touch zones 32, 32’ or the third touch zone 33, the user can control the mobile phone picture, MP3 player picture, GPS picture, or FM radio picture to scroll upwards, downwards, leftwards or downwards, whereby the pages can be switched. Huang in par 0025, further teaches that after the desired page is selected, the user presses the first touch zone to perform the function of the selected page.
Thus, as shown in figure 6A, Huang provides a plurality of media widgets (pages), wherein in response to selecting a media widget the corresponding function is executed. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Huang with the teaching as in Ives, Poling and Melnyk in order to provide the paginated content of Ives in a sequence order. The motivation for doing so would have been to facilitate the navigation of pages (cards) in multiple directions (See Huang’s Abstract and par 0007).

Regarding Claim 16, Ives in view of Poling and in further view of Melnyk teaches the limitations contained in parent Claim 14. Ives further teaches:
Ives in par 0073, further teaches that the packaging can optionally include identifiers of the package, of each page, inter page navigation tools and so on. Ives in par 0097, further teaches that XSLT stylesheet describes a transformation from one XML document (the input) to another (the output). The output of an XSLT transformation is a single XML document. However, with the multipart MIME package, multiple XML documents (the XHTML pages) are required to be sent in response to the browser request. An efficient solution is to use the XSLT stylesheet to generate a single output document that is itself one big document containing all the individual pages. A simple post-processing step can then be taken to split up this single output document into its individual pages. 
Thus, using one stylesheet to generate a single output document and then paginating the output document suggests that a single global component (stylesheet) is associated with two or more of the pages (cards).
However, Ives in view of Poling and in further view of Melnyk does not specifically disclose wherein the global component descriptor includes information associated with a media widget for cards.
Huang teaches that the first touch zone is pressed to thereby perform the function of the selected page (See Huang’s Abstract). Huang in par 0024 – 0027 and Fig. 6A – 6C, teaches a displaying a plurality of pages on a mobile device. The page can be a mobile phone picture, MP3 player picture, GPS picture, or FM radio picture. When the user’s finger slides on the second touch zones 32, 32’ or the third touch zone 
Thus, as shown in figure 6A, Huang provides a plurality of media widgets (pages), wherein in response to selecting a media widget the corresponding function is executed. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of Huang with the teaching as in Ives, Poling and Melnyk in order to provide the paginated content of Ives in a sequence order. The motivation for doing so would have been to facilitate the navigation of pages (cards) in multiple directions (See Huang’s Abstract and par 0007).

Claims 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ives in view of Poling, in further view of Melnyk and in further view of D’Aurelio et al. (US 2013/0227539) (hereinafter, D’Aurelio) (cited in PTO 892 dated 09/04/2019).

Regarding Claim 11, Ives in view of Poling and in further view of Melnyk teaches the limitations contained in parent Claim 9. 
However, Ives in view of Poling and in further view Melnyk does not specifically disclose further comprising the computing device receiving an html shim from the server and loading the html shim into a web browser.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of D’Aurelio with the teachings as in Ives, Poling and Melnyk. The motivation for doing so would have to provide a method that effective deliver through a network without having to download the entire application (See D’Aurelio’s par 0004).

Regarding Claim 12, Ives in view of Poling, in further view of Melnyk and in further view of D’Aurelio teaches the limitations contained in parent Claim 11. D’Aurelio further teaches: 
further comprising the web browser requesting the runtime viewer from the server based on the html shim (D’Aurelio teaches a method that deliver through a network portion of an application without having to download the entire application (See D’Aurelio’s Abstract). D’Aurelio in par 0013, teaches that the application package can include a full copy of the HTML Templates, CSS and JavaScript® (HCJ), as well as the corresponding native binaries. The actual data for the Marketplace pages need not be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of D’Aurelio with the teachings as in Ives, Poling and Melnyk. The motivation for doing so would have to provide a method that effective deliver through a network without having to download the entire application (See D’Aurelio’s par 0004).

Regarding Claim 13, Ives in view of Poling, in further view of Melnyk and in further view of D’Aurelio teaches the limitations contained in parent Claim 11. Ives further teaches:
further comprising the runtime viewer requesting the package of cards from a server (Ives in par 0022, teaches that the query server prepare a package containing more than one page defined by a markup language and send the package to a mobile device capable of selectively presenting the pages. Ives in par 0026, teaches that a package is defined as a group of pages capable of presentation by a browser. Ives in par 0030, further teaches that the package comprises a multipart MIME document. Ives in par 0033. Ives in par 0043, further teaches receiving at a browser running on a mobile device a package containing more than one page defined by a markup language, the pages containing search results corresponding to the search query, and using the browser to selectively present the pages. Ives in par 0050, further teaches that package runts at browser which generates instances at runtime. The .

Response to Arguments
Applicant's arguments filed 06/01/2021 have been fully considered but they are not persuasive. 

(1) Applicant’s argues: that Ives, Poling ad Melnyk fail to teach at least “receiving a runtime viewer, the runtime viewer including code that, when executed by a processor of the computing device, controls display of each card in the package of cards and controls transition between one card to another card in the package of cards, the transition being based on a navigation trigger event selectable from at least a horizontal swipe in a horizontal direction and a vertical swipe in a vertical direction”, as recited in amended claim 1 and similarly recited in amended claim 9.
The Examiner respectfully disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant arguments indicates that the combination of references fail to disclose “receiving a runtime viewer, the runtime viewer including code that, when executed by a processor of the computing device, controls display of each card in the package of 
The previously cited prior art Poling in par 0081 and Fig. 8, teaches that the presentation specification 800 may include various elements, including an item viewer that is operative to instantiate one or more instances of an item renderer. An item renderer, when instantiated, is operable to render a view of an item, such as a content file or folder included in a package file. Such item renderer views are typically generated as a function of metadata included in or otherwise referenced by a package file to be display. An item renderer may include one or more display states that may change upon occurrence of an event, such as a mouse hover or receive focus event. An item renderer may also include one or more animation functions that animate a view of an item between states display. The item viewer is also operable to receive input to modify which item renderers are displayed or to modify which content files are represented by the instantiated item renderers. 
Additionally, Poling in par 0100 and Fig. 10, teaches that the user interface 1000 includes a horizontal card listing 1008 that may be navigated through by using navigation arrows 1010 and 1012. Poling in par 0102, further teaches that when a user navigates through the horizontal card listing 1008 using the arrows 1010 and 1012, the item viewer tracks a displayed position within the package files and moves the package file through the instantiated item viewers. Thus, three item viewers will be displayed and 
Poling in par 0133 and Fig. 22, further teaches that the number of cards displayed is five. A view of the cards may be traversed using navigation arrows 2208, 2210. As the view of cards is traversed, the item viewer keeps track of a position within a list of content filed displayed and moves metadata of the content files into and out of items renderers. 
Accordingly, Poling by allowing the user to interact with the arrows to scroll the cards in the horizontal direction teaches “the transition being based on a navigation trigger event selectable from at least a horizontal swipe in a horizontal direction and a vertical swipe in a vertical direction” as claimed because there is atransition in response to the interaction with the cards, thus, allowing the user to select the arrows represent a selectable navigation trigger event, wherein the selectable navigation trigger event represent a horizontal wipe on a horizontal direction of the displayed cards.
Accordingly, the examiner mantains that the prior art of record teaches and/or suggests “receiving a runtime viewer, the runtime viewer including code that, when executed by a processor of the computing device, controls display of each card in the package of cards and controls transition between one card to another card in the package of cards, the transition being based on a navigation trigger event selectable from at least a horizontal swipe in a horizontal direction and a vertical swipe in a vertical direction” as claimed.


For at least the foregoing reasons, Examiner maintains prior art rejections.

The examiner noted that in the Applicant intentions is to claimed that the interaction with the cards is a horizontal swipe gesture, the claim should be amended, because as claimed the claims do not require a gesture, the claim require a “selectable” option. Furthermore, the examiner noted that if applicant amend the claim in order to claim a horizontal or vertical gesture, the previously cited prior art Huang (US 2009/0119615), teaches in par 0023, that when the user’s finger touches the firt touch zone 31, the user can perform the original function of the first touch zone 31. When a scroll 6 is shown in one side of the picture on the display 2, the user’s finger slides on the second touch zone 32 or 32’, so that a sliding path from the starting coordinate to the ending coordinate is used to control a page to scroll upwards or downwards on the display. Additionally the user by using the finger can scroll rightwards or leftwards.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701.  The examiner can normally be reached on M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIEL MERCADO/Primary Examiner, Art Unit 2176